Vooriiies, J.
The State is appellant from a judgment quashing a bail-bond subscribed by the defendants as principal and sureties.
G. M. Branner, was indicted for the commission of several offences in the Parish of Natchitoches. Being under arrest, he was admitted to bail on condition that he should furnish bond in the amount stated in tho decree, of the court. *566This, however, he failed to do; but he made his escape, and was afterwards arrested in the city of New Orleans.
An application was made, on his behalf, for a writ of habeas corpus, before the Sixth District Court of the Parish of Orleans.
Trial was had on this motion, and the Judge ordered the prisoner to be discharged from custody on giving bond in the sum of five thousand dollars, and on condition that he should appear before the District Court of the Parish of Natchitoches to answer to the charges there preferred against him.
This bond was duly furnished; and the question now presented is as to the validity of this instrument.
The Sixth District Court of the Parish of Orleans had no jurisdiction in the premises, ratione materia; and was without authority to take the bond, even with the consent of the parties. Its jurisdiction is entirely civil, the whole criminal jurisdiction, in that district, being vested in the First District Court. Acts 1855, p. 315, $$ 6, 11; State, ex rel. Cook, v. Keeper of Parish Prison, ante p. 347.
The District Judge properly refused to give judgment on the Dond furnished by the defendants in favor of the State.
It is, therefore, ordered and decreed, that the judgment of the District Court bo affirmed.